Citation Nr: 0607877	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  98-06 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware



THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD) for accrued benefits.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
May 1974.  He died in December 1997.  The appellant is the 
veteran's surviving spouse.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the RO.  

When the appellant's case was before the Board in January 
2000 and in November 2004, it was remanded for further 
development.  

The issue of service connection for chronic obstructive 
pulmonary disorder (COPD) for accrued benefits purpose is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The veteran died in December 1997 due to COPD/respiratory 
failure due to congestive heart failure.  

2.  During his lifetime, the veteran had not established 
service connection for any disability.  

3.  The veteran served in the Republic of Vietnam from 
February 17, 1970 to January 7, 1971.  

4.  The veteran is shown to have initially manifested type II 
diabetes mellitus about ten years after his extensive period 
of active service.  

5.  The veteran's diabetes mellitus is shown as likely as not 
to have played a contributory role in producing or 
accelerating the veteran's demise.  


CONCLUSIONS OF LAW

1.  The veteran's disability manifested by type II diabetes 
mellitus may be presumed to have been due to Agent Orange 
exposure that was incurred in his period of service in the 
Republic of Vietnam.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2005).  

2.  By extending the benefit of the doubt to the appellant, 
the now service-connected disability manifested by type II 
diabetes mellitus contributed material or substantially in 
producing the veteran's death.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims folder, and that the 
medical opinions and clinical records on file are sufficient 
to resolve the matter in the appellant's favor.  


 Analysis

The appellant is seeking service connection for the cause of 
the veteran's death.  She essentially contends that the 
veteran's death from respiratory failure and heart failure 
was caused or aggravated by diabetes associated with 
herbicide exposure with a secondary hypertensive condition.  

The record reflects that the veteran died in December 1997.  
The Certificate of Death lists the immediate cause of death 
as COPD/respiratory failure due to congestive heart failure.  
At the time of the veteran's death, service connection had 
not been granted for any disability.  

The veteran's service personnel records document overseas 
service in the Republic of Vietnam from February 1970 to 
January 1971.  The veteran's service medical records reflect 
a history of respiratory problems dated from 1943 to 1968.  

The Board notes that echocardiograms dated from October 1962 
to February 1974 were within normal limits.  On report of 
medical history in February 1974, the veteran reported no 
cardiac, kidney, sugar, or respiratory complaints other than 
ear/nose/throat trouble.  

The Board notes that attempts to obtain the veteran's 
treatment records from the Philadelphia Naval Hospital from 
1975 and 1985 were unavailable and that any records from this 
facility were retired to the National Personnel Records 
Center (NPRC).  

The appellant has asserted that he sought treatment at this 
facility for dizzy spells and falls that were believed to 
have been the result of herbicide exposure during the 
veteran's service in the Vietnam War.  

The private medical records reflect that the veteran was 
diagnosed with complete heart block with syncope, acute renal 
insufficiency, hyperkalemia, non-insulin dependent diabetes 
mellitus, history of hypertension, and COPD in an October 
1996 hospitalization.  

Upon admission, it was noted that he had an 11-year history 
of COPD, hypertension, and non-insulin dependent diabetes 
mellitus.  During this admission, the veteran underwent 
implantation of permanent pacemaker.  

Noted in the progress records was the veteran's "exposure to 
Agent Orange during Vietnam, 1974."  Also noted in the 
clinical records was that the veteran had no prior cardiac 
history until his episodes of syncope in the 4 to 5 months 
preceding his admission.  

The VA medical records dated from 1985 to 1997 were reviewed.  
In a November 1987 discharge summary, it was noted that the 
veteran was in good health during his service in Vietnam but 
he relates his current health problems to Agent Orange 
exposure.  Clinical notes document the veteran's diagnosis of 
diabetes in 1985.  

In discharge summaries dated in January 1997, March 1997, and 
September 1997 for left lower lobe pneumonia, COPD, 
congestive heart failure, chronic right lower and middle lobe 
atelectasis and acute renal failure.  The veteran's past 
medical history was noted to be "significant for congestive 
heart failure, COPD, pulmonary disease, insulin dependent 
diabetes mellitus, sick sinus syndrome."  The VA records 
also reflected the October 1996 pacemaker insertion.  

It was noted that the veteran's "congestive heart failure 
and acute renal failure was likely secondary to hypotension 
and hypoperfusion of his kidneys."  

Significantly, when hospitalized by VA in January 1997, just 
prior to his demise, the veteran was noted to have developed 
"relatively high" blood sugar levels when he started on 
steroids that were used to treat his seriously disabling COPD 
that ultimately caused his death later in that year.  

In support of her claim, the appellant contends that the 
veteran's exposure to herbicides, in part, contributed to the 
cause of the veteran's death.  She argued that as a result of 
the veteran's diabetes mellitus, he developed cardiovascular 
disease, a contributing cause of death.  

The appellant's argument claim relies on 38 C.F.R. § 3.309(e) 
that includes type II diabetes mellitus as one of the 
diseases associated with exposure to certain herbicide 
agents, as amended by 66 Fed. Reg. 23155-23169 (2001).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e); See also 38 U.S.C.A. § 1116(f) (West 2002), as 
added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001) (which added diabetes mellitus (Type II) to the list 
of presumptive diseases as due to herbicide exposure).  

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.  

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

There is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).  

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  

As such, the Board must not only determine whether the 
veteran has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must 
also determine whether his current disability is the result 
of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b) and 
(c).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  

As stated hereinabove, the veteran had no service-connected 
disability during his lifetime.  Furthermore, his service 
medical records are silent regarding any condition that might 
have been directly implicated in causing the veteran's death.  
That is, there is nothing in the service medical records to 
suggest heart or pulmonary trouble or renal disease.  

Because there is no apparent nexus between the cause of the 
veteran's death and service, service connection on a direct 
basis for the cause of the veteran's death must be denied.  
38 C.F.R. §§ 3.303, 3.312.  

The appellant submitted private medical evidence indicating 
that the veteran suffered from type II diabetes mellitus and 
that this condition contributed to the immediate cause of his 
death.  

As noted previously, the veteran's service medical records 
are silent regarding complaints, findings or a diagnosis of 
type II diabetes mellitus.  However, the veteran was 
diagnosed with diabetes in 1985, 10 years following his 
separation from the military.  

Based upon the evidence of record, the Board finds the 
veteran served in the Republic of Vietnam and that his type 
II diabetes mellitus is presumed to have been incurred as a 
result of herbicide exposure.  

There is no affirmative evidence indicating the veteran was 
not exposed to Agent Orange during active service. VA and 
private medical records include a 1985 diagnoses of type II 
diabetes mellitus without opinion as to etiology.  

In the absence of competent evidence demonstrating 
etiological onset due to an intercurrent injury or disease, a 
presumption of service connection for type II diabetes 
mellitus is warranted.  

In addition, the Board finds the evidence to be in relative 
equipoise in showing that the veteran's diabetes mellitus 
played material role in contributing to the veteran's death.  
The medical records for the period just before the veteran 
died showed a significant interaction between his diabetes 
mellitus and the steroids that were required to treat his 
COPD,  

Given the veteran's complex medical history as shown in the 
evidence, including those in the year prior to his demise, it 
is shown at least as likely as not to have had a serious 
interaction with the veteran's long-standing, chronic 
diseases and to have accelerated his demise.  

Thus, by extending the benefit of the doubt to the appellant, 
the Board finds that service connection for the cause of the 
veteran's death is warranted.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  


REMAND

The appellant also is seeking accrued benefits.  Accrued 
benefits are defined as "periodic monetary benefits to which 
an individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death and due and unpaid for a period not to exceed two 
years."  See 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 
3.1000(a) (2005).  

Prior to his death, in June 1997, the RO received the 
veteran's claim for service connection for a respiratory 
disorder, claimed as COPD, to include as a result of 
herbicide exposure.  In January 1998, the RO received the 
appellant's DIC claim, following the veteran's death in 
December 1997.  

In rating decisions dated in January 1998, the RO denied the 
appellant's claims for DIC and accrued benefits claim.  

However, in light of the favorable action taken hereinabove, 
the Board finds that additional development is necessary in 
order to decide this claim.  

Pursuant to VA law and regulation, a claim for dependency and 
indemnity compensation will also be considered a claim for 
accrued benefits.  38 U.S.C.A. § 5101(b)(1) (West 2002); 38 
C.F.R. § 3.152(b)(1) (2005).  

While the RO adjudicated the veteran's claim, the Board notes 
that in light of the favorable action taken above, the RO 
should readdress the claimed disability at issue, i.e., 
service connection for a respiratory disorder, is central to 
the claim for service connection for the cause of the 
veteran's death.  Claims that are so related to each other 
should not be subject to piecemeal decision-making or 
appellate litigation.  See generally Smith v. Gober, 236 F.3d 
1370, 1372 (Fed. Cir. 2001); Parker v. Brown, 7 Vet. App. 116 
(1994); Babchak v. Principi, 3 Vet. App. 466 (1992).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should readjudicate claim for 
accrued benefits in light of the favorable 
action taken hereinabove.  If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, the RO should 
prepare a Supplemental Statement of the 
Case that addresses all evidence.  Such 
readjudication must include consideration 
of all evidence received since the RO's 
October 2005 supplemental statement of the 
case.  If the disposition remains 
unfavorable, the RO should furnish the 
appellant and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  


Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


